Mr. Justice Fisher
delivered the opinion of the court.
To authorize this court in reversing the judgment of the court below, it must clearly appear that the court committed some error, as to the law, which influenced or might have influenced the jury in rendering an erroneous verdict.
To understand the principles or rules of law applicable to a particular state of facts, the record ought to present the facts. This record presents none of the evidence introduced on the trial below, and it is therefore impossible for this court to say whether the instructions in the record were correctly given or refused by the court or not.
Judgment affirmed.